*529In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from stated portions of an order of the Family Court, Dutchess County (Amodeo, J.), dated May 10, 2004, which, inter alia, modified a stipulation of settlement entered into by the parties on July 11, 2002, by awarding the father sole custody of the subject children and granting her supervised visitation.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
In adjudicating custody disputes, the paramount concern is the best interest of the children, which must be considered in light of the totality of the circumstances (see Eschbach v Eschbach, 56 NY2d 167 [1982]; Matter of Licari v Mulderig, 24 AD3d 444 [2005]). The Family Court’s determination to modify the parties’ stipulation of settlement and award custody of the subject children to the father was based upon its first-hand assessment of the parties, their credibility, and their character and temperaments. We discern no basis, on this record, to interfere with the Family Court’s findings, inter alia, that the mother lacked credibility (see Matter of Licari v Mulderig, supra; Hanway v Hanway, 208 AD2d 499 [1994]) or that the opinions of her experts were of little value, since none of them had ever spoken with the father (see Matter of Rebecca B., 204 AD2d 57 [1994]; Fanelli v Fanelli, 215 AD2d 718, 718-719 [1995]). The Family Court concluded, among other things, that the mother’s animosity toward the father and her attempts to undermine the children’s relationships with him were harmful to the children and rendered her the less fit parent (see Matter of Fallon v Fallon, 4 AD3d 426 [2004]; Miller-Presutti v Presutti, 257 AD2d 562 [1999]; Walden v Walden, 112 AD2d 1035 [1985]). Exercising our independent review, we find that the Family Court’s determination is supported by a sound and substantial basis in the record.
The mother’s remaining contentions are either academic, not properly before this Court, or without merit. Adams, J.P., Santucci, Fisher and Covello, JJ., concur.